Case: 19-13038   Date Filed: 03/30/2020   Page: 1 of 2



                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13038
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cr-00016-VMC-JSS-3


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LEONEL HERNANDEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 30, 2020)

Before MARTIN, ROSENBAUM and MARCUS, Circuit Judges.

PER CURIAM:
                 Case: 19-13038    Date Filed: 03/30/2020   Page: 2 of 2



          The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Leonel Hernandez’s plea agreement is GRANTED. See United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451
F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2